      Case 3:18-cr-00345-L Document 92 Filed 04/27/21             Page 1 of 1 PageID 590



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §             Case No. 3:18-CR-00345-O
                                                  §
 ANDREW KASNETZ                                   §


                       NOTICE OF APPEARANCE AS CO-COUNSEL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW, Connor Nash, and files this Notice of Appearance as Co-Counsel for

Defendant Andrew Kasnetz.

        WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that this

Honorable Court lists Connor Nash as co-counsel of record for Defendant Andrew Kasnetz.

                                             Respectfully submitted,

                                             NASH LAW, PLLC

                                             /s/ Connor Nash
                                             Connor Nash
                                             State Bar No. 24116809
                                             connor@nashpllc.com
                                             2975 Blackburn, #1419
                                             Dallas, TX 75204
                                             Telephone: (214) 395-9504

                                             ATTORNEY FOR ANDREW KASNETZ

                                 CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served electronically via
the CM/ECF system.

                                              /s/ Connor Nash       _
                                              Connor Nash



Notice of Appearance as Co-Counsel                                                        | Page 1
